EXECUTION VERSION


SECOND AMENDMENT TO
REVOLVING LOAN AND SECURITY AGREEMENT


THIS SECOND AMENDMENT TO REVOLVING LOAN AND SECURITY AGREEMENT (this
“Amendment”) dated as of April 3, 2020, is by and among CIBC BANK USA, an
Illinois banking corporation (together with its successors and assigns,
“Administrative Agent”) in its capacity as administrative agent for the Lenders
(as defined below), the Required Lenders, DIVERSICARE MANAGEMENT SERVICES CO., a
Tennessee corporation in its capacity as borrowing agent for the Borrowers
(“Borrower Agent”), DIVERSICARE HILLCREST, LLC, DIVERSICARE LAMPASAS, LLC,
DIVERSICARE YORKTOWN, LLC and DIVERSICARE HUMBLE, LLC, each a Delaware limited
liability company (individually and collectively, “Borrower”).
RECITALS:
WHEREAS, Borrower, Administrative Agent, and the financial institutions
signatories thereto (the “Lenders”) are parties to that certain Revolving Loan
and Security Agreement dated as of May 13, 2019 (as the same has been, and may
hereafter be, amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”; all capitalized terms used but not defined herein
shall have the meanings ascribed thereto in the Loan Agreement as amended by
this Amendment);
WHEREAS, Borrower, Administrative Agent and Required Lenders desire to amend the
Loan Agreement as provided in and subject to the terms and conditions of this
Amendment;
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto (intending to
be legally bound) hereby agree as follows:
1.Amendments to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 4 below and in reliance upon the representations and
warranties set forth in Section 3 below, Borrower, Administrative Agent and
Required Lenders hereby amend the Loan Agreement as follows:
(a)    The definition of “Benchmark Replacement” contained in Section 1.1 of the
Loan Agreement is hereby amended by adding the following sentence at the end of
such definition: “Notwithstanding anything contained herein to the contrary, at
no time shall the Benchmark Replacement be less than one half of one percent
(0.50%).”.
(b)    The definition of “Eligible Accounts” contained in Section 1.1 of the
Loan Agreement is hereby amended by amending and restating clause (h)(2) in its
entirety to read as follows:
“(2)    notwithstanding the ninety (90) day periods prescribed by subsection (a)
above, (i) solely for the period beginning April 3, 2020 through and including
October 3, 2020, Accounts that are to be paid pursuant to a Medicare Provider
Agreement or a Medicaid Provider Agreement, Private Insurance Managed Care
Accounts, or any otherwise Eligible Accounts, which do not remain unpaid more
than one hundred fifty (150) days from the invoice date, shall be Eligible
Accounts and (ii) solely for the six (6) month period beginning on the
commencement date of operations by a Borrower with respect to the Accounts
generated by the operations of a Facility or Facilities acquired or leased by
such Borrower after the date of this Agreement (each a “New Facility”) through
and including the date that is six (6) months after such commencement date,
Accounts that are to be paid pursuant to a Medicare Provider Agreement or a
Medicaid Provider Agreement, Private Insurance Managed Care Accounts, or any
otherwise Eligible Accounts, which do not remain unpaid more than one hundred
eighty (180) days from the invoice date, shall be Eligible Accounts; provided,
however, Private Pay Accounts and Medicaid pending Accounts shall not be
considered Eligible Accounts; and, provided further, one hundred percent (100%)
of all credit amounts in any of the foregoing Eligible Account categories shall
be deducted from the “current” Accounts as reasonably determined by the
Administrative Agent in its reasonable credit judgment;”.
(c)    The definition of “Libor Base Rate” contained in Section 1.1 of the Loan
Agreement is hereby amended by adding the following sentence at the end of such
definition: “Notwithstanding anything contained herein to the contrary, at no
time shall the Libor Base Rate be less than one half of one percent (0.50%).”.
2.    No Other Amendments. Borrower acknowledges and expressly agrees that this
Amendment is limited to the extent expressly set forth herein and shall not
constitute a modification or amendment of the Loan Agreement or any other
Financing Agreements or a course of dealing at variance with the terms or
conditions of the Loan Agreement or any other Financing Agreements (other than
as expressly set forth in this Amendment and the other instruments, agreements,
certificates and documents required to be executed and delivered in connection
herewith).
3.    Representations and Warranties. In order to induce Administrative Agent
and the Required Lenders to enter into this Amendment, Borrower hereby
represents and warrants to Administrative Agent and the Lenders (which
representations and warranties shall survive the execution and delivery hereof),
both before and after giving effect to this Amendment that:
(a)    Each of the representations and warranties of each Borrower contained in
the Loan Agreement and the other Financing Agreements to which Borrower is a
party are true and correct in all material respects (without duplication of any
materiality carve out already provided therein) on and as of the date hereof, in
each case as if made on and as of such date, other than representations and
warranties that expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct on and as of such earlier
date);
(b)    Borrower has the corporate or limited liability company (as applicable)
power and authority (i) to enter into the Loan Agreement as amended by this
Amendment and (ii) to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by Borrower;
(c)    This Amendment has been duly authorized, validly executed and delivered
by one or more Duly Authorized Officers of Borrower, and each of this Amendment,
the Loan Agreement as amended hereby, and each of the other Financing Agreements
to which Borrower is a party, constitutes the legal, valid and binding
obligations of Borrower, enforceable against Borrower in accordance with their
respective terms, subject to bankruptcy, insolvency or other similar laws
affecting the enforcement of creditor’s rights and remedies generally;
(d)    The execution and delivery of this Amendment and performance by Borrower
under this Amendment, the Loan Agreement and each of the other Financing
Agreements to which Borrower is a party do not and will not require the consent
or approval of any regulatory authority or governmental authority or agency
having jurisdiction over Borrower that has not already been obtained, nor be in
contravention of or in conflict with the organizational documents of Borrower,
or any provision of any statute, judgment, order, indenture, instrument,
agreement, or undertaking, to which Borrower is party or by which Borrower’s
respective assets or properties are bound; and
(e)    No Default or Event of Default will result after giving effect to this
Amendment, and no event has occurred that has had or could reasonably be
expected to have a Material Adverse Effect after giving effect to this
Amendment.
4.    Conditions Precedent to Effectiveness of this Amendment. The amendments
contained in Section 1 of this Amendment shall become effective on the date
hereof as long as each of the following conditions precedent is satisfied as
determined by Administrative Agent:
(a)    all of the representations and warranties of Borrower under Section 3
hereof, which are made as of the date hereof, are true and correct;
(b)    Administrative Agent shall have received duly executed signature pages to
this Amendment from Borrower and Required Lenders;
(c)    Administrative Agent shall have received a duly executed Reaffirmation of
Guaranty in the form attached hereto;
(d)    Administrative Agent shall have received a duly executed Reaffirmation of
Pledge Agreement in the form attached hereto;
(e)    Administrative Agent shall have received the amount of reasonable fees
and out-of-pocket costs and expenses of counsel to Administrative Agent in
connection with this Amendment pursuant to Section 7 hereof and otherwise due
and owing pursuant to the Loan Agreement; and
(f)    Administrative Agent shall have received such other certificates,
schedules, exhibits, documents, opinions, instruments, reaffirmations,
amendments or consents that Administrative Agent may reasonably require, if any.
5.    Reaffirmation; References to Loan Agreement; Additional Agreements and
Covenants; Etc.
(a)    Borrower acknowledges and agrees that all of Borrower’s obligations and
Liabilities under the Loan Agreement and the other Financing Agreements, as
amended hereby, are and shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of this Amendment. The first
priority perfected security interests and Liens and rights in the Collateral
securing payment of the Liabilities are hereby ratified and confirmed by
Borrower in all respects.
(b)    Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement, as amended by this
Amendment.
(c)    The failure by Administrative Agent, at any time or times hereafter, to
require strict performance by any Borrower of any provision or term of the Loan
Agreement, this Amendment or any of the Financing Agreements shall not waive,
affect or diminish any right of Administrative Agent hereafter to demand strict
compliance and performance herewith or therewith. Any suspension or waiver by
Administrative Agent of a breach of this Amendment or any Event of Default under
or pursuant to the Loan Agreement shall not, except as expressly set forth in a
writing signed by Administrative Agent, suspend, waive or affect any other
breach of this Amendment or any Event of Default under or pursuant to the Loan
Agreement, whether the same is prior or subsequent thereto and whether of the
same or of a different kind or character. None of the undertakings, agreements,
warranties, covenants and representations of any Borrower contained in this
Amendment, shall be deemed to have been suspended or waived by Administrative
Agent unless such suspension or waiver is (i) in writing and signed by
Administrative Agent (and, if applicable, the Required Lenders) and
(ii) delivered to Borrower by Administrative Agent or its counsel.
(d)    In no event shall Administrative Agent’s execution and delivery of this
Amendment establish a course of dealing among Administrative Agent, any
Borrower, pledgor or Guarantor or any other obligor, or in any other way
obligate Administrative Agent to hereafter provide any amendments or
modifications or, if at any time applicable, consents or waivers with respect to
the Loan Agreement or any other Financing Agreement. The terms and provisions of
this Amendment shall be limited precisely as written and shall not be deemed
(x) to be a consent to any amendment or modification of any other term or
condition of the Loan Agreement or of any of the Financing Agreements (except as
expressly provided herein or in any of the other instruments, agreements,
certificates and documents required to be executed and delivered in connection
herewith); or (y) to prejudice any right or remedy which Administrative Agent or
the Lenders may now have under or in connection with the Loan Agreement or any
of the other Financing Agreements. In the event an ambiguity or question of
intent or interpretation arises, this Amendment shall be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Amendment.
(e)    Except as expressly provided herein (or in any of the other instruments,
agreements, certificates and documents required to be executed and delivered in
connection herewith), the Loan Agreement and all of the other Financing
Agreements shall remain unaltered, and the Loan Agreement and all of the other
Financing Agreements shall remain in full force and effect and are hereby
ratified and confirmed in all respects.
6.    Release.
(a)    In consideration of, among other things, the consent and amendments
provided for herein, and for other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, Borrower and Guarantor (on behalf
of themselves and their respective subsidiaries, Affiliates, successors and
assigns), and, to the extent permitted by applicable law and the same is claimed
by right of, through or under the above, for their past, present and future
employees, directors, members, managers, partners, agents, representatives,
officers, directors, and equity holders (all collectively, with Borrower and
Guarantor, the “Releasing Parties”), do hereby unconditionally, irrevocably,
fully, and forever remise, satisfy, acquit, release and discharge Administrative
Agent, Issuing Lender, and Lenders and each of Administrative Agent’s, Issuing
Lender’s and Lender’s past, present and future officers, directors, agents,
employees, attorneys, parent, shareholders, successors, assigns, subsidiaries
and Affiliates and all other persons and entities to whom Administrative Agent
or Lenders would be liable if such persons or entities were found in any way to
be liable to any of the Releasing Parties (collectively, the “Lender Parties”),
of and from any and all manner of action and actions, cause and causes of
action, claims, cross-claims, charges, demands, counterclaims, suits,
proceedings, disputes, debts, dues, sums of money, accounts, bonds, covenants,
contracts, controversies, damages, judgments, liabilities, damages, costs,
expenses, executions, liens, claims of liens, claims of costs, penalties,
attorneys’ fees, or any other compensation, recovery or relief on account of any
liability, obligation, demand, proceedings or cause of action of whatever
nature, whether in law, equity or otherwise (including, without limitation,
those arising under 11 U.S.C. §§ 541-550 and interest or other carrying costs,
penalties, legal, accounting and other professional fees and expenses, and
incidental, consequential and punitive damages payable to third parties),
whether known or unknown, fixed or contingent, joint and/or several, secured or
unsecured, due or not due, primary or secondary, liquidated or unliquidated,
contractual or tortious, direct, indirect, or derivative, asserted or
unasserted, foreseen or unforeseen, suspected or unsuspected, now existing,
heretofore existing or which may have heretofore accrued against any or all of
Lender Parties, whether held in a personal or representative capacity, that the
Releasing Parties (or any of them) have or may have against the Lender Parties
or any of them (whether directly or indirectly) and which are based on any act,
fact, event, action or omission or any other matter, condition, cause or thing
occurring at or from any time prior to and including the date hereof in any way,
directly or indirectly arising out of, connected with or relating to this
Amendment, the Loan Agreement or any other Financing Agreement and the
transactions contemplated hereby and thereby, the Collateral or the Liabilities,
and all other agreements, certificates, instruments and other documents and
statements (whether written or oral) related to any of the foregoing, other than
any applicable good faith claim as to which a final determination is made in a
judicial proceeding (in which Administrative Agent and any of the Lender Parties
have had an opportunity to be heard) which determination includes a specific
finding that Administrative Agent acted in a grossly negligent manner or with
actual willful misconduct or illegal activity. Borrower and Guarantor each
acknowledges that Administrative Agent and the Required Lenders are specifically
relying upon the representations, warranties and agreements contained herein and
that such representations, warranties and agreements constitute a material
inducement to Administrative Agent and the Required Lenders in entering into
this Amendment.
(b)    Borrower and Guarantor each understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.
(c)    To the furthest extent permitted by law, Borrower and Guarantor each
hereby knowingly, voluntarily, intentionally and expressly waives and
relinquishes any and all rights and benefits that it respectively may have as
against Lender Parties under any law, rule or regulation of any jurisdiction
that would or could have the effect of limiting the extent to which a general
release extends to claims which a Lender Party or Releasing Party does not know
or suspect to exist as of the date hereof. Borrower and Guarantor each hereby
acknowledges that the waiver set forth in the prior sentence was separately
bargained for and that such waiver is an essential term and condition of this
Amendment (and without which the amendments in Section 1 hereof would not have
been agreed to by Administrative Agent and the Required Lenders).
7.    Costs and Expenses. Without limiting the obligation of Borrower to
reimburse Administrative Agent for all costs, fees, disbursements and expenses
incurred by Administrative Agent as specified in the Loan Agreement, Borrower
agrees to and shall pay on demand all reasonable costs, fees, disbursements and
expenses of Administrative Agent in connection with the preparation,
negotiation, revision, execution and delivery of this Amendment and the other
agreements, amendments, modifications, reaffirmations, instruments and documents
contemplated hereby, including, without limitation, reasonable attorneys’ fees
and out-of-pocket expenses. All obligations provided herein shall survive any
termination of this Amendment and the Loan Agreement as amended hereby.
8.    Financing Agreement. This Amendment shall constitute a Financing
Agreement.
9.    Titles. Titles and section headings herein shall be without substantive
meaning and are provided solely for the convenience of the parties.
10.    Severability; Etc. Whenever possible, each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Amendment. The parties
hereto have participated jointly in the negotiation and drafting of this
Amendment. In the event an ambiguity or question of intent or interpretation
arises, this Amendment shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Amendment.
11.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns;
provided, however, no Borrower may assign any of its respective rights or
obligations under this Amendment without the prior written consent of
Administrative Agent.
12.    Further Assurances. Borrower shall, at its own cost and expense, cause to
be promptly and duly taken, executed, acknowledged and delivered all such
further acts, certificates, instruments, reaffirmations, amendments, documents
and assurances as may from time to time be necessary or as Administrative Agent
may from time to time reasonably request in order to more fully carry out the
intent and purposes of this Amendment or any of the other instruments,
agreements, certificates and documents required to be executed and delivered in
connection herewith.
13.    Counterparts; Faxes. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. A signature
hereto sent or delivered by facsimile or other electronic transmission shall be
as legally binding and enforceable as a signed original for all purposes.
14.    Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the internal laws of the State of Illinois, without
regard to conflict of law principles that would require the application of any
other laws.
[Signature Pages Follow]



IN WITNESS WHEREOF, the parties hereto have duly executed this Second Amendment
to Revolving Loan and Security Agreement as of the day and year first above
written.


BORROWER AGENT: 

DIVERSICARE MANAGEMENT SERVICES CO. 

By:
/s/Kerry D. Massey
Name:
Kerry D. Massey
Its:
Executive Vice President and Chief Financial Officer

BORROWER:


DIVERSICARE HILLCREST, LLC
DIVERSICARE LAMPASAS, LLC
DIVERSICARE YORKTOWN, LLC 
BY:
DIVERSICARE LEASING CORP., its sole member
 
By:
/s/Kerry D. Massey
 
Name:
Kerry D. Massey
 
Its:
Executive Vice President and Chief Financial Officer
 



DIVERSICARE HUMBLE, LLC
BY:
DIVERSICARE TEXAS I, LLC, its sole member
 
By:
/s/Kerry D. Massey
 
Name:
Kerry D. Massey
 
Its:
Executive Vice President and Chief Financial Officer






Acknowledged and Agreed:
DIVERSICARE HEALTHCARE SERVICES, INC.  


By: /s/James R. McKnight, Jr.________________ 
Name: James R. McKnight, Jr.
Its: President and Chief Executive Officer
 
 
 






ADMINISTRATIVE AGENT:


CIBC BANK USA, in its capacity as administrative agent




By: /s/Adam D. Panos                    
Name: Adam D. Panos
Its: Managing Director





LENDER:


CIBC BANK USA




By: /s/Adam D. Panos                    
Name: Adam D. Panos
Its: Managing Director





LENDER:
BANKERS TRUST COMPANY 

By: /s/Mike Wilson            
Name: Mike Wilson
Its: EVP & Chief Lending Officer
 
 
 
 






LENDER:
BOKF, NA D/B/A BANK OF OKLAHOMA 

By: /s/Bria Colgan            
 
Name:
Bria Colgan
 
Its:
Senior Vice President
 






LENDER:
CIT BANK, N.A. 

By: /s/Edward Shuster___________________
 
Name:
Edward Shuster
 
Its:
Director
 





LENDER:
OPUS BANK,  
a California commercial bank 

By: /s/Sangjin Na            
 
Name:
Sangjin Na
 
Its:
Vice President
 





LENDER:
FRANKLIN SYNERGY BANK 

By: _/s/ Lisa Fletcher____________
 
Name:
Lisa Fletcher
 
Its:
Senior Vice President
 








REAFFIRMATION OF GUARANTY


Dated as of April 3, 2020
The undersigned (“Guarantor”) hereby: (i) confirms and agrees with CIBC BANK
USA, an Illinois banking corporation, in its capacity as administrative agent
(together with its successors and assigns, “Administrative Agent”) that
Guarantor’s Guaranty dated as of May 13, 2019 made in favor of Administrative
Agent (as amended or modified, “Guaranty”), remains in full force and effect and
is hereby ratified and confirmed in all respects, including with regard to the
Revolving Loan and Security Agreement dated as of May 13, 2019 by and among
Diversicare Management Services Co., a Tennessee corporation, as Borrower Agent,
and Diversicare Hillcrest, LLC, Diversicare Lampasas, LLC, Diversicare Yorktown,
LLC and Diversicare Humble, LLC, each a Delaware limited liability company, as
amended prior to the date hereof and as further amended by the foregoing Second
Amendment to Revolving Loan and Security Agreement (“Amendment”), and each
reference to the “Loan Agreement” shall refer to the Loan Agreement as amended
by the Amendment; (ii) represents and warrants to Administrative Agent, which
representations and warranties shall survive the execution and delivery hereof,
that Guarantor’s representations and warranties contained in the Guaranty are
true and correct as of the date hereof, with the same effect as though made on
the date hereof, except to the extent that such representations expressly
related solely to an earlier date, in which case such representations were true
and correct on and as of such earlier date (and except for the representations
in Section 10(b) thereof which were true and correct on and as of the date when
made); (iii) agrees and acknowledges that such ratification and confirmation is
not a condition to the continued effectiveness of the Amendment or the Guaranty;
and (iv) agrees that neither such ratification and confirmation, nor
Administrative Agent’s solicitation of such ratification and confirmation,
constitutes a course of dealing giving rise to any obligation or condition
requiring a similar or any other ratification or confirmation from the
undersigned with respect to subsequent amendments or modifications, if any, to
the Loan Agreement, as amended by the Amendment or any other Financing Agreement
(as defined in the Loan Agreement, as amended by the Amendment). The execution,
delivery and effectiveness of this instrument shall not operate as a waiver of
any right, power or remedy of Administrative Agent under or pursuant to the
Guaranty. Guarantor acknowledges and agrees that Guarantor has received and
reviewed a fully-executed copy of the Amendment (and any other instrument,
document or agreement executed or delivered in connection therewith) and
understands the contents thereof. A signature hereto sent or delivered by
facsimile or other electronic transmission shall be as legally binding and
enforceable as a signed original for all purposes. This instrument shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Illinois, without regard to conflict of law principles that would
require the application of any other laws.
[Signature Page Follows]



DIVERSICARE HEALTHCARE SERVICES, INC.




By:    /s/ James R. McKnight, Jr.
Name: James R. McKnight, Jr.
Its:    President and Chief Executive     Officer







REAFFIRMATION OF PLEDGE AGREEMENT


Dated as of April 3, 2020
For good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the undersigned, respectively and as applicable hereby
(a) confirms and agrees with CIBC BANK USA, an Illinois banking corporation, in
its capacity as administrative agent (together with its successors and assigns,
“Administrative Agent”), that the Pledge Agreement by and between Diversicare
Leasing Corp. and Administrative Agent dated as of May 13, 2019 (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Pledge Agreement”), remains in full force and effect and is hereby ratified and
confirmed in all respects, including with regard to the Revolving Loan and
Security Agreement dated as of May 13, 2019 by and among Diversicare Management
Services Co., a Tennessee corporation, as Borrower Agent, and Diversicare
Hillcrest, LLC, Diversicare Lampasas, LLC, Diversicare Yorktown, LLC and
Diversicare Humble, LLC, each a Delaware limited liability company,
Administrative Agent and the Lenders, as the same has been amended prior to the
date hereof and as further amended by the foregoing Second Amendment to
Revolving Loan and Security Agreement dated of even date herewith (“Amendment”),
and each reference to the “Loan Agreement” shall refer to the Loan Agreement as
amended by the Amendment, and all of the undersigned’s respective liabilities
and obligations under and pursuant to the Pledge Agreement, as modified by the
Amendment (if and as applicable), are and shall be valid and enforceable and
shall not be impaired or limited in any way by the execution, delivery or
effectiveness of the Amendment; (b) represents and warrants to Administrative
Agent and Lenders, which representations and warranties shall survive the
execution and delivery hereof, that each of the undersigned’s representations
and warranties contained in the Pledge Agreement are true and correct as of the
date hereof, with the same effect as though made on the date hereof, except to
the extent that such representations expressly related solely to an earlier
date, in which case such representations were true and correct on and as of such
earlier date, each of the undersigned has the full right, authority and power to
enter into this Reaffirmation and this Reaffirmation constitutes the legal,
valid and binding obligation of each of the undersigned, enforceable against
each of the undersigned in accordance with its terms, subject to the effect of
any applicable bankruptcy, insolvency, reorganization or similar law affecting
creditor’s rights generally and general principles of equity; (c) agrees and
acknowledges that such ratification and confirmation is not a condition to the
continued effectiveness of the Amendment or the Pledge Agreement; and (d) agrees
that neither such ratification and confirmation, nor the solicitation of such
ratification and confirmation by Administrative Agent and Lenders, constitutes a
course of dealing giving rise to any obligation or condition requiring a similar
or any other ratification or confirmation from the undersigned with respect to
subsequent amendments or modifications, if any, to the Loan Agreement, as
amended by the Amendment or any other Financing Agreement (as defined in the
Loan Agreement). The execution, delivery and effectiveness of this instrument
shall not operate as a waiver of any right, power or remedy of Administrative
Agent or Lenders under the Pledge Agreement. Each of the undersigned
acknowledges and agrees that it has received and reviewed a fully-executed copy
of the Amendment and understands the contents thereof. A signature hereto sent
or delivered by facsimile or other electronic transmission shall be as legally
binding and enforceable as a signed original for all purposes. Illinois law
shall govern the construction, interpretation and enforcement of this
instrument.
[Signature Page Follows]



IN WITNESS WHEREOF, each of the undersigned has duly executed this Reaffirmation
of Pledge Agreement on and as of the date above.


DIVERSICARE LEASING CORP.,
a Tennessee corporation




By: _/s/ Kerry D. Massey__________________
Name: Kerry D. Massey
Its:
Executive Vice President and Chief Financial Officer















DM3\6685656.4